In an action to recover damages for personal injuries, the defendants Michael Lukichev and Frida Mordukhayeva appeal from an order of the Supreme Court, Kings County (Lewis, J.), dated November 4, 2005, which granted the plaintiffs motion, inter alia, for leave to enter a judgment upon their failure to answer, and denied their cross motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion, inter alia, for leave to enter a judgment against the defendants Michael Lukichev and Frida Mordukhayeva upon their failure to answer is denied, and the cross motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against the defendants Michael Lukichev and Frida Mordukhayeva is granted.
The plaintiff offered no reasonable excuse for failing to enter a judgment against the appellants within one year of their failure to answer (see CPLR 3215 [c]; Kay Waterproofing Corp. v Ray Realty Fulton, Inc., 23 AD3d 624, 625 [2005]; London v Iceland Inc., 306 AD2d 517 [2003]; Piccirillo v Greenspan, 291 AD2d 486, 486-487 [2002]). Therefore, the Supreme Court should have denied the plaintiffs motion for leave to enter a judgment against them upon their failure to answer and should have granted the appellants’ cross motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against them. Mastro, J.E, Ritter, Skelos, Garni and McCarthy, JJ., concur.